
	

113 S1440 IS: Tornado Family Safety Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1440
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Reid (for
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to allow the use of
		  physical damage disaster loans for the construction of safe
		  rooms.
	
	
		1.Short titleThis Act may be cited as the
			 Tornado Family Safety Act of
			 2013.
		2.Use of physical
			 damage disaster loansSection
			 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is
			 amended—
			(1)by striking the Administration may
			 increase and inserting the Administration may, subject to
			 section 18(a), increase; and
			(2)by striking and modifying
			 structures and inserting , and modifying structures (including
			 construction of a safe room or similar storm shelter designed to protect
			 property and occupants from tornadoes or other natural
			 disasters).
			
